On Application for Rehearing
PER CURIAM.
Applicant for rehearing has for the first time l-aised an objection to consideration by this Court of the deposition by E. G. Blake-wood, Jr., C. E. and Surveyor.
The record reveals the following agreement on October 25, 1952 with regard to this document: “It is agreed that defendant’s attorney, Mr. Harrison G. Bag-well, may likewise offer within the next thirty days, similar statements of 'his client’s contention of the value of the timber, and will further offer in behalf of the defendant, affidavit to be executed by E. G. Blake-wood in the presence of some Notary wherein he points out the defects he contends in the Hollister survey, in lieu of his testimony. The affidavit will be accepted by a map or chart, such as he will desire to submit.”
Judgment was rendered read and signed in the lower 'Court on the 5th day of January 1953. On January 6, 1953 counsel for defendant filed with the Clerk of Court of Livingston Parish the affidavit of Blake-wood, and the Clerk in turn filed same in the record.
In the opinion rendered by this Court on June 30, 1953 we considered this affidavit for the reason that no objection was made to its filing in the District Court nor in argument before this Court.
Considering the above our original judgment is set aside, and we hereby remand this case for a new trial.